Exhibit 10.47.3

IMS HEALTH INCORPORATED
SAVINGS EQUALIZATION PLAN
As Amended and Restated Effective January 1, 2005

I.              Purpose of the Plan

The purpose of the IMS Health Incorporated Savings Equalization Plan (the
“Plan”) is to provide a means of equalizing the benefits of those employees
participating in the IMS Health Incorporated Savings Plan (the “401(k) Plan”)
whose matching contributions under the 401(k) Plan are or will be limited by the
application of Sections 401(a)(17) or 415 of the Internal Revenue Code of 1986,
as amended (the “Code”), or by reason of the exclusion from the definition of
compensation under the 401(k) Plan of amounts deferred under any nonqualified
deferred compensation plan maintained by IMS Health Incorporated (the
“Corporation”).  The Plan is intended to be an “excess benefit plan” as that
term is defined in section 3(36) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) with respect to those participants whose benefits
under the 401(k) Plan have been limited by Section 415 of the Code, and a plan
which is unfunded and is maintained by an employer primarily for the purposes of
providing deferred compensation for a select group of management or highly
compensated employees for purposes of ERISA.

II.            Participation in the Plan

All members of the 401(k) Plan shall be eligible to participate in this Plan
whenever their benefits under the 401(k) Plan as from time to time in effect
would exceed the limitations on benefits and contributions imposed by Sections
401(a)(17) or 415 of the Code or would be limited by reason of the exclusion
from the definition of compensation under the 401(k) Plan of amounts deferred
under any nonqualified deferred compensation plan maintained by the
Corporation.  For purposes of this Plan, benefits of a participant in this Plan
shall be determined as though no provisions were contained in the 401(k) Plan
incorporating limitations imposed by Sections 401(a)(17) or 415 of the Code or
excluding from the definition of compensation under the 401(k) Plan amounts
deferred under any nonqualified deferred compensation plan maintained by the
Corporation.

III.           Equalized Benefits

If member participating contributions or Corporation contributions to the 401(k)
Plan for any calendar year are limited by reason of the application of Sections
401(a)(17) or 415 of the Code or the exclusion from the definition of
compensation under the 401(k) Plan of amounts deferred under any nonqualified
deferred compensation plan maintained by the Corporation, the Corporation shall
pay the participant in this Plan, on March 15th of the following year, an amount
equal to:

(1)                                  the Corporation matching contributions that
otherwise would have been credited to such participant’s account under the
401(k) Plan if the limitations imposed by Sections 401(a)(17) and 415 of the
Code


--------------------------------------------------------------------------------


and the exclusion from the definition of compensation under the 401(k) Plan of
amounts deferred under any nonqualified deferred compensation plan maintained by
the Corporation did not apply, plus

(2)                                  an interest factor equal to one-half of the
annual return which would have been received by the participant had such payment
been invested eighty percent (80%) in the fixed income fund and twenty percent
(20%) in the equity index fund available as investment funds under the 401(k)
Plan during the year prior to the year of payment, less

(3)                                  any applicable withholding taxes.

IV.           Death

Upon the death of a participant in this Plan, the benefits otherwise payable to
such participant pursuant to Article III shall be paid at the time provided in
Article III to such participant’s designated beneficiary and in the absence of
any such designation, to such participant’s estate.

V.            Administration of the Plan

The Corporation shall administer the Plan, except that any action authorized to
be taken by the Corporation hereunder may also be taken by any committee or
person(s) duly authorized by the Board of Directors of the Corporation or the
duly authorized delegees of such duly authorized committee or person(s).  The
Corporation shall have full authority to determine all questions arising in
connection with the Plan, including interpreting its provisions and construing
all of its terms; may adopt procedural rules; and may employ and rely on such
legal counsel, such actuaries, such accountants and such agents as it may deem
advisable to assist in the administration of the Plan.  All of its rules,
interpretations and decisions shall be applied in a uniform manner to all
participants similarly situated and decisions of the Corporation shall be
conclusive and binding on all persons.

VI.           Claims

Presentation of Claims.  Claims for benefits shall be filed in writing with the
Plan Administrator.  Written or electronic notice of the disposition of a claim
shall be furnished to the claimant within 90 days after the claim is filed (or
within 180 days if special circumstances require an extension of time for
processing the claim and if notice of such extension and circumstances is
provided to the claimant within the initial 90-day period.)

Claims Denial Notification.  If a claim is wholly or partially denied, the Plan
Administrator shall furnish to the claimant a written notice setting forth in a
manner calculated to be understood by the claimant:

·                  the specific reason(s) for denial;

2


--------------------------------------------------------------------------------


·                  specific reference(s) to pertinent Plan provisions on which
any denial is based;

·                  a description of any additional material or information
necessary for the claimant to perfect the claim, and an explanation of why such
material or information is necessary;

·                  an explanation of the Plan’s claims review procedures and the
applicable time limits for such procedures; and

·                  a statement that the claimant has a right to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review.

Claims Review Procedure.  Upon a denial, the claimant is entitled (either in
person or by his duly authorized representative) to:

·      request a subsequent review of the claim by the Plan Administrator upon
written application for review made to the Plan Administrator.  In the case of a
denial as to which written notice of denial has been given to the claimant, any
such request for review of the claim must be made within 60 days after receipt
by the claimant of such notice.  A claimant must submit a written application
for review before the claimant is permitted to bring a civil action for
benefits;

·      review pertinent documents relating to the denial; and

·      submit written comments, documents, records and other information
relating to the claim.

Timing.  The Plan Administrator shall make its decision and notify the claimant
with respect to a claim not later than 60 days after receipt of the request. 
Such 60-day period may be extended for another period of 60 days if the Plan
Administrator finds that special circumstances require an extension of time for
processing and notice of the extension and special circumstances is provided to
the claimant within the initial 60-day period.

Final Decision.  The claim for review shall be given a full and fair review that
takes into account all comments, documents, records and other information
submitted that relates to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.  The Plan
Administrator shall provide the claimant with written or electronic notice of
the decision in a manner calculated to be understood by the claimant.  The
notice shall include specific reasons for the decision, specific references to
the pertinent Plan provisions on which the decision is based, a statement that
the claimant has a right to bring a civil action under Section 502(a) of ERISA,
and a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents, records and other
information relevant to the claim.  A document is relevant to the claim if it
was relied upon in making the determination, was submitted, considered or
generated in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.

3


--------------------------------------------------------------------------------


Arbitration. Any dispute or controversy arising under or in connection with the
Plan shall be settled exclusively by arbitration in Fairfield, Connecticut in
accordance with the rules of the American Arbitration Association in effect at
the time of such arbitration.  Upon submission of invoices, the Corporation
shall promptly pay or reimburse all reasonable costs and expenses (including
fees and disbursements of counsel and pension experts) incurred to assert rights
under this Plan or in any proceeding in connection therewith, brought by a
participant or beneficiary, whether or not such participant or beneficiary is
ultimately successful in enforcing such rights or in such proceeding; provided,
however, that no reimbursement shall be owed with respect to expenses relating
to any unsuccessful assertion of rights or proceeding if and to the extent that
such assertion or proceeding was initiated or maintained in bad faith or was
frivolous as determined by the arbitrators or a court having jurisdiction over
the matter, in which case any amounts previously paid by the Corporation shall
be promptly repaid.

V.            Miscellaneous

This Plan may be terminated at any time by the Board of Directors of the
Corporation, in which event the rights of participants to their accrued benefits
shall become nonforfeitable.  This Plan may also be amended at any time by the
Board of Directors of the Corporation, except that no such amendment shall
deprive any participant of benefits accrued at the time of such amendment. 
Notwithstanding the foregoing, the Employee Benefits Committee of the
Corporation may amend the Plan without the approval of the Board of Directors of
the Corporation with respect to amendments that such Committee determines do not
have a significant effect on the cost of the Plan.

Benefits payable under this Plan shall not be funded and shall be made out of
the general funds of the Corporation; provided, however, that the Corporation
reserves the right to establish a trust fund as an alternate source of benefits
payable under the Plan and to the extent payments are made from such trust, such
payments will satisfy the Corporation’s obligations under this Plan.

No right to payment or any other interest under this Plan may be alienated,
sold, transferred, pledged, assigned, or made subject to attachment, execution,
or levy of any kind.

Nothing in this Plan shall be construed as giving any employee the right to be
retained in the employ of the Corporation.  The Corporation expressly reserves
the right to dismiss any employee at any time without regard to the effect which
such dismissal might have upon him under the Plan.

The Corporation may withhold from any benefits under the Plan an amount
sufficient to satisfy its tax withholding obligations.

This Plan shall be construed, administered and enforced according to the laws of
the State of Connecticut applicable to contracts made and to be performed in
such state to the extent not preempted by federal law. Anything in this Plan to
the contrary notwithstanding, the terms of this Plan shall be interpreted and
applied in a manner consistent with the exception for short-term deferrals under
Section 1.409A-1(b)(4) of the Regulations under Section 409A of the Code and

4


--------------------------------------------------------------------------------


the Corporation shall have no right to accelerate, defer or make any payment
under this Plan except to the extent permitted under Section 409A of the Code. 
The Corporation shall have no obligation, however, to reimburse any participant
or beneficiary for any tax penalty or interest payable or provide a gross-up
payment in connection with any tax liability of such participant or beneficiary
under Section 409A of the Code except that this provision shall not apply in the
event of the Corporation’s negligence or willful disregard in its interpretation
of the application of Section 409A of the Code and the Regulations thereunder to
the Plan..

The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform the obligations of the Corporation under this Plan in the same manner
and to the same extent that the Corporation would have been required to perform
such obligations if no such succession had taken place and such assumption shall
be an express condition to the consummation of any such purchase, merger,
consolidation or other transaction.

5


--------------------------------------------------------------------------------